Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose An ID (identification) chip socket fixed to a frame that supports a connector of a test connector assembly having a combination of : a contactor configured to be fixed to an upper side of the frame; a socket-conductive part penetrating the contactor in a vertical direction and configured to enable electrical connection in the vertical direction; an ID chip fixed to an upper side of the socket-conductive part and electrically connected to the socket-conductive part; and a cover configured to cover an upper surface of the ID chip and to be fixed to at least one of the contactor and the frame as recited in claim 1. Claims 2-11 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a  test connector assembly disposed between a device to be inspected and test equipment to electrically connect the device to be inspected and the test equipment to each other having a combination of :a frame supporting a connector for testing; and an ID chip socket fixed to an upper side of the frame, wherein the ID chip socket comprises: a contactor fixed to the upper side of the frame; a socket-conductive part penetrating the contactor in a vertical direction and configured to enable electrical connection in the vertical direction; an ID chip fixed to an upper side of the socket-conductive part and electrically connected to the socket-conductive part; and a cover configured to cover an upper surface of 
The prior art does not disclose a test equipment set comprising: a test equipment; and a test connector assembly disposed between a device to be inspected and the test equipment to electrically connect the device to be inspected and the test equipment to each other, wherein the test connector assembly further comprises a combination of : a frame supporting a connector for testing; and an ID chip socket fixed to an upper side of the frame, wherein the ID chip socket comprises: a contactor fixed to the upper side of the frame; a socket-conductive part penetrating the contactor in a vertical direction and configured to enable electrical connection in the vertical direction, the socket-conductive part having a lower end brought into contact with the test equipment;  Atty Dkt. No. 036485.021520 30 an ID chip fixed to an upper side of the socket-conductive part and electrically connected to the socket-conductive part; and a cover configured to cover an upper surface of the ID chip and fixed to at least one of the contactor and the frame, and wherein the ID chip is configured to execute at least one of an identification function of identifying at least one of the device to be inspected and the test connector assembly and a history management function of tracking a history of the ID chip socket, by receiving an electrical signal from the test equipment or sending an electrical signal to the test equipment as recited in claim 20. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Kim et al  (Pat# 10,718,809) disclose history management pad of semiconductor test socket, manufacturing method thereof, and semiconductor test  device including history management pad .
	Lida (pat# 6,268,740) disclose a system for testing semiconductor device formed on semiconductor wafer.
	Rhodes (pat# 5,390,129) disclose universal ,burn-in driver system and method therefor.
Charlton et al (Pat# 7,269,765) disclose method and apparatus for storing failing part locations in a module.
	Seo (Pat# 8,922,233) disclose apparatus for testing semiconductor device and method of testing a semiconductor device.
	Komatsu (pat# 9,600,757) disclose IC card substrate and fitted IC card.
	Kitaura et al (Pat# 7,992,313) disclose sensor chip, detection device and method of manufacturing detection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867